MEMORANDUM **
Francisco Romero-Garcia appeals from the sentence imposed following his guilty plea conviction for one count of making false statements to a federal officer, in violation of 18 U.S.C. § 1001. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject Romero-Garcia’s contention that the supervised release statute is unconstitutional. See United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.